[Cite as Beck v. W. Chester Lawn & Garden , 2013-Ohio-2276.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




CHRISTOPHER BECK,                                     :

        Plaintiff-Appellant,                          :        CASE NO. CA2012-12-248

                                                      :             OPINION
   - vs -                                                            6/3/2013
                                                      :

WEST CHESTER LAWN & GARDEN,                           :

        Defendant-Appellee.                           :



                  CIVIL APPEAL FROM BUTLER COUNTY AREA I COURT
                                Case No. CVF1100546



Christopher Beck, 7278 Alert New London Road, Okeana, Ohio 45053, plaintiff-appellant, pro
se

David T. Davidson, 127 North Second Street, P.O. Box 567, Hamilton, Ohio 45011, for
defendant-appellee



        PIPER, J.

        {¶ 1} Plaintiff-appellant, Christopher Beck, appeals a decision of the Butler County

Area Court, awarding him $150 in damages against defendant-appellee, West Chester Lawn

and Garden, Inc. (WCL&G).

        {¶ 2} Beck purchased a "zero turn" lawnmower from WCL&G in 2001. In July 2011,

the lawnmower became in need of repair when it would not start. Beck entered into an
                                                                       Butler CA2012-12-248

agreement whereby WCL&G picked up the lawnmower at Beck's home and took it to its shop

to perform repairs. When WCL&G's driver came to Beck's home for pickup, Beck had the

driver sign a statement indicating that there was no damage to the lawnmower at the time of

pickup. When WCL&G returned the lawnmower in working order a week or so later, Beck

complained that there was a gouge in the metal, gas was missing from the gas tank, and that

the grease and gas caps were broken. Beck demanded that WCL&G pay to have his

lawnmower repaired, but WCL&G refused, and instead offered to credit Beck with $150 to

account for any damage done to the lawnmower.

         {¶ 3} Beck filed a complaint in small claims court, requesting $1,092.82 in damages.

WCL&G filed a motion to move Beck's claim to the civil docket because it was prepared to

defend against Beck's suit and so that discovery could occur. Beck did not oppose WCL&G's

motion on the record, nor did he object to the trial court granting the motion and placing the

case on the civil docket. The matter proceeded to a hearing before the magistrate. The

magistrate found in favor of Beck, but limited damages to $150 instead of the $1,092.82 that

Beck requested.

         {¶ 4} Beck filed objections to the magistrate's decision. The trial court overruled

Beck's objections and adopted the magistrate's decision, and Beck now appeals the trial

court's decision. Beck appeared pro se at the proceedings below, and he continues to

represent himself pro se. Beck's brief attempts to express four assignments of error, along

with a general "conclusion" section. Nowhere does Beck properly articulate a formulated

assignment of error for purposes of review, although he does raise numerous issues. Beck

sets forth multiple arguments as to why the trial court's decision was erroneous. For ease of

discussion, we have separated Beck's arguments into five sections, and will discuss them

below.

         {¶ 5} First, Beck argues the trial court erred by transferring his case from the small
                                               -2-
                                                                         Butler CA2012-12-248

claims court to the civil docket. According to R.C. 1925.10,

               In the discretion of the court, a case duly entered on the docket
               of the small claims division may be transferred to the regular
               docket of the court upon the motion of a party against whom a
               claim, counterclaim, or cross-claim is instituted or upon the
               motion of a third-party defendant. A motion filed under this
               division shall be accompanied by an affidavit stating that a good
               defense to the claim exists, setting forth the grounds of the
               defense, and setting forth the compliance of the party or third-
               party defendant with any terms fixed by the court.

       {¶ 6} The record clearly indicates that WCL&G's motion to transfer the case was

properly filed and was accompanied by an affidavit, which stated that a good defense to the

claim existed and set forth the grounds of that defense. The record reveals Beck did not

oppose WCL&G's motion to transfer the case, and the motion was filed over three months

before the hearing occurred so that Beck had ample time to prepare his case for the civil

docket or to file opposition to the transfer. Beck not only neglected to file opposition to the

transfer, but also the record reveals no official objection to the transfer. The trial court was

within its discretion to transfer the case to the civil docket and did not abuse such discretion

by doing so.

       {¶ 7} Second, Beck essentially argues the trial court's decision was against the

manifest weight of the evidence. A manifest weight challenge in a civil case concerns the

inclination of the greater amount of credible evidence, offered in a trial, to support one side of

the issue rather than the other. Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179.

Therefore, this court will review the entire record, weigh the evidence and all reasonable

inferences, and consider the credibility of the witnesses. Id. at ¶ 20. "While appellate review

includes the responsibility to consider the credibility of witnesses and weight given to the

evidence, these issues are primarily matters for the trier of fact to decide because it is in the

best position to judge the credibility of the witnesses and the weight to be given to the

evidence." Baird v. Crop Production Services, Inc., 12th Dist. Nos. CA2011-03-003, 2011-
                                               -3-
                                                                      Butler CA2012-12-248

04-005, 2012-Ohio-4022, ¶ 17. The question upon review is whether in resolving conflicts in

the evidence, the trier of fact clearly lost its way and created such a manifest miscarriage of

justice that the judgment must be reversed. State v. Good, 12th Dist. No. CA2007-03-082,

2008-Ohio-4502, ¶ 25.

       {¶ 8} After reviewing the record, we conclude the trial court's decision was not

against the manifest weight of the evidence. Beck argued that WCL&G owed him damages

because there were cracks in the lawnmower's gas cap, the grease caps were damaged,

there was no gas left in the gas tank when the mower was returned to him, and because

there was a large "gouge" in the front of the mower, as well as damage to both arms of the

mower.

       {¶ 9} The magistrate found that Beck's testimony was credible and that the

lawnmower sustained some damage while under WCL&G's control. However, the magistrate

and trial court both properly determined that Beck failed to submit evidence regarding the

cost to repair the lawnmower. Beck attempted to admit three estimates regarding the cost to

repair the damage. However, Beck did not call the authors of the estimates as witnesses or

anyone else who could authenticate the estimates, and WCL&G was unable to cross-

examine those who generated the estimates. Therefore, the magistrate properly determined

that the estimates constituted inadmissible hearsay within the meaning of Evid.R. 802 and

were inadmissible.

       {¶ 10} Although Beck is correct in stating that the magistrate found his testimony

credible and that he submitted evidence that his lawnmower sustained some damage when

in WCL&G's control, Beck failed to offer evidence of the monetary damage caused to the

lawnmower. Therefore, the trial court did not clearly lose its way or create a manifest

miscarriage of justice in limiting Beck's recovery to $150, and its judgment is not against the

manifest weight of the evidence.
                                              -4-
                                                                     Butler CA2012-12-248

       {¶ 11} Third, Beck argues the trial court erred by not permitting him to call WCL&G's

driver as a witness after he had rested his case. After Beck testified on his own behalf and

admitted his exhibits, the magistrate asked whether Beck had any other witnesses. Beck

stated that he would "hold," and WCL&G began presenting its case.             After WCL&G

presented its witness and rested, Beck then called himself as a witness in rebuttal. When

Beck finished, he then tried to call WCL&G's witness, the driver who picked up Beck's

lawnmower, to the stand. When the magistrate asked whether the driver was listed on

Beck's witness list, Beck responded "no."

       {¶ 12} After learning that the driver was not on Beck's witness list, the Magistrate

indicated that Beck could not call WCL&G's witnesses and that calling the driver was

unnecessary given the driver would only testify to the fact that he signed a statement

indicating that there was no damage to the lawnmower before it was picked up. During the

hearing, WCL&G did not dispute the fact that the driver signed the statement. In response to

the magistrate's statement that the driver's testimony was unnecessary because the fact had

already been established, Beck stated, "Okay." Beck did not object to the magistrate not

permitting him to call the driver, or renew his desire to call the driver at any point moving

forward.

       {¶ 13} The record supports the magistrate's statement that Beck had already

established that the driver signed the statement indicating that the lawnmower was not

damaged before pickup. Therefore, Beck was not prejudiced and the magistrate did not err

in denying Beck's request to call the driver as a witness.

       {¶ 14} Fourth, Beck argues the trial court erred by awarding him $150 when that was

the same amount he rejected as a settlement offer from WCL&G before the suit went

forward. Beck asserts no legal argument regarding why the trial court's judgment was

erroneous. Instead, Beck argues that the trial court improperly limited the award to the
                                             -5-
                                                                      Butler CA2012-12-248

amount offered by WCL&G during the initial negotiation phase of the parties' dispute.

Contrary to Beck's argument, however, the trial court did not "magically pull a number out of

[its] hat" as Beck now claims. Beck introduced as an exhibit the letter wherein WCL&G

offered a $150 credit to Beck's account to remediate the issues. Beyond the proposal of the

$150 credit, Beck did not offer any admissible evidence as to the amount of monetary

damages incurred, or in any way support his request for $1,092.82 in damages.

       {¶ 15} And lastly, Beck argues the trial court erred by not permitting him to admit a

video to document the damage to his lawnmower upon return. Beck tried to play a video of

his lawnmower that he recorded on his cell phone. However, the magistrate explained to

Beck that in order for the video to be admissible, Beck would have to surrender his cell

phone. Beck was unwilling to do that, and the video was not admitted into evidence. If Beck

was unwilling to surrender his phone as evidence, there was no way that the trial court on

objections, or this court on appeal, could review the video. Therefore, it was Beck's choice

not to admit the phone and video.

       {¶ 16} While Beck has raised several specific arguments challenging the magistrate's

decision, he also raises several challenges to the overall process by which the magistrate

reached its decision. In essence, Beck argues his award of damages was limited because of

an unspoken alliance between the magistrate, trial court, defense counsel, and the legal

community in general. Beck chose to proceed pro se, as was his right to do. The fact that

he failed to submit admissible evidence to support his claim, however, does not impute

conspiracy upon the courts or counsel below. Instead, "litigants who choose to proceed pro

se are presumed to know the law and correct procedure, and are held to the same standards

as other litigants * * * and cannot 'expect or demand special treatment from the judge, who is

to sit as an impartial arbiter.'" January Investments, LLC. V. Ingram, 12th Dist. No. CA2009-

09-127, 2010-Ohio-1937, ¶ 18, quoting Unifund CCR Partners Assignee of Palisades
                                             -6-
                                                                  Butler CA2012-12-248

Collection, LLC v. Childs, Montgomery App. No. 23161, 2010-Ohio-746, ¶ 29.

      {¶ 17} Having reviewed the record, we reject Beck's arguments, and overrule what we

have determined are his assignments of error.

      {¶ 18} Judgment affirmed.


      HENDRICKSON, P.J., and S. POWELL, J., concur.




                                          -7-